Citation Nr: 0534462	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-03 0821	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, prior to assignment of a 100 percent rating as of 
February 28, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1968 to April 1970.

2.	On November 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, with confirmation from his representative, 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).

In this case, the issue was initially a rating in excess of 
50 percent.  During the course of the appeal, a 70 percent 
and then 100 percent rating was assigned effective February 
28, 2003.  Appellant was notified by way of appropriate 
documents.  The appellant, with assistance from his 
authorized representative,) has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


